            Case 1:19-cv-01989-JEB Document 26 Filed 05/20/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
                  Plaintiff,                      )
        v.                                        )
                                                  )
 OIL TANKER BEARING                               )
 INTERNATIONAL MARITIME                           )
 ORGANIZATION (IMO) NUMBER                        )
 9116412, A/K/A “ADRIAN DARYA 1,”                 )
 F/K/A “GRACE 1,”                                 )
                                                  )
 ALL PETROLEUM WHICH IS OR WAS                    )
                                                        Civil Action No. 1:19-cv-1989 (JEB)
 ONBOARD OIL TANKER BEARING                       )
 INTERNATIONAL MARITIME                           )
 ORGANIZATION (IMO) NUMBER                        )
 9116412 AS PART OF APRIL 2019                    )
 SHIPMENT,                                        )
                                                  )
        - and -                                   )
                                                  )
 $999,950.00 AT U.S. BANK 1                       )
 ASSOCIATED WITH PARADISE                         )
 GLOBAL TRADING LLC                               )
                                                  )
                  Defendants.                     )

                               AFFIDAVIT IN SUPPORT OF DEFAULT

       1.      I am the attorney of record for the Plaintiff, the United States of America, in the

above-captioned case.

       2.      This declaration is executed by me in accordance with Rule 55(a) of the Federal

Rules of Civil Procedure, for the purpose of enabling the plaintiff to obtain an entry of default

against the above captioned Defendant Properties, as the only known potential claimants have

withdrawn their claim and no other potential claimants have claimed an interest or otherwise

defended the action.
            Case 1:19-cv-01989-JEB Document 26 Filed 05/20/20 Page 2 of 4




       3.      On July 3, 2019, the United States commenced this forfeiture action in rem against

the Defendant Properties by filing a verified complaint for forfeiture. See ECF No. 1.

       4.      On August 16, 2019, the United States filed a verified amended complaint for

forfeiture. See ECF No. 7.

       5.      On August 30, 2019, the United States filed a verified second amended complaint

for forfeiture. See ECF No. 14.

       6.      The Defendant Properties were served with process.

       7.      The United States gave notice of this action to all known potential claimants

pursuant to the procedures set forth in Rule G(4) of the Supplemental Rules For Admiralty Or

Maritime Claims And Asset Forfeiture Actions (“Supplemental Rule”). Supplemental Rule

G(4)(b) requires the United States to “send notice of the action and a copy of the complaint to any

person who reasonably appears to be a potential claimant.” Fed. R. Civ. P. Supp. R. G(4)(b).

       8.      Direct notice was not possible as to the owner of Defendant Property 1 and

Defendant Property 2, as the potential claimant was an Iranian government entity. However, the

Iranian government had actual notice and commented in the press about the instant complaint.

       9.      As to Defendant Property 3, there was no person who reasonably appeared to be a

potential claimant. The funds were frozen by an intermediary bank that has no interest in

contesting the forfeiture. The two parties to the transaction cannot be potential claimants as the

Uniform Commercial Code divests any ownership interest from them once the intermediary bank

received the funds.

       10.     Supplemental Rule G(4)(a) also requires the United States to publish notice of the

forfeiture “to an official internet government forfeiture site for at least 30 consecutive days.” Fed.

R. Civ. P. Supp. R. G(4)(a)(iv)(C). On October 16, 2019, the United States began posting such




                                                      2
            Case 1:19-cv-01989-JEB Document 26 Filed 05/20/20 Page 3 of 4




notice on an internet site, http://www.forfeiture.gov, for 30 consecutive days. Any verified claim

in response to the notice by internet publication had to be filed no later than November 15, 2019.

See Fed. R. Civ. P. Supp. R. G(5)(a)(ii)(B); See ECF No. 25.

          11.   On November 14, 2019, a verified claim was filed by Jeremy Levin and Lucille

Levin. See ECF No. 18.

          12.   On May 18, 2020, Jeremy Levin and Lucille Levin filed a notice of withdrawal of

their verified claim. See ECF No. 24.

          13.   No other party has filed a timely claim.

          14.   No party may contest the United States’ allegation that the Defendant Properties

are subject to forfeiture, because: (1) no claim remains on the record as to the Defendant

Properties; (2) the time for filing a claim has expired, and no extensions of time were given; and

(3) no other person who reasonably appeared to be a potential claimant is an infant or incompetent

person.

          15.   Pursuant to 28 U.S.C. § 1746(2), I declare under penalty of perjury that the

foregoing is true and correct.

          16.   The Clerk is requested to enter Default against the Defendant Properties and all

parties that might have an interest in it.




                                                     3
         Case 1:19-cv-01989-JEB Document 26 Filed 05/20/20 Page 4 of 4




       17.    Executed this 20th day of May, 2020, by undersigned counsel for plaintiff the

United States of America.



                                               Respectfully submitted,

                                               MICHAEL R. SHERWIN
                                               ACTING UNITED STATES ATTORNEY
                                               N.Y. Bar Number 4444188


                                           By: _/s/ Zia M. Faruqui_______________
                                              Zia M. Faruqui, D.C. Bar No. 494990
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              555 Fourth Street, N.W.
                                              Washington, D.C. 20530
                                              202-252-7117
                                              zia.faruqui@usdoj.gov


                                               Attorneys for Plaintiff
                                               UNITED STATES OF AMERICA




                                                4
